Citation Nr: 1334422	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  06-28 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as secondary to pain medications taken for service-connected disabilities.

2.  Entitlement to a compensable evaluation for residuals of an umbilical hernia (other than a surgical scar).

3.  Entitlement to a separate disability rating for a residual umbilical hernia surgical scar.

4.  Entitlement to a compensable disability rating for a left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to December 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

When the case was most recently before the Board in November 2012, it was remanded for additional development.  The case has now been returned to the Board for further  appellate action.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The issues of service connection for GERD, a separate rating for a residual umbilical hernia surgical scar, and an increased rating for a left ankle disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran does not currently have an umbilical hernia or any significant residual of the hernia (excluding a surgical scar).





CONCLUSION OF LAW

The criteria for a compensable rating for residuals of an umbilical hernia (excluding a surgical scar) are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7338 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letters mailed in December 2003 and in September 2008.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that service treatment records and all available post-service medical evidence identified by the Veteran have been obtained.

In addition, the Veteran was afforded VA examinations in April 2005, January 2011, and January 2013.  The Board finds that the reports of these examinations, taken together with the other evidence of record, adequately address the nature of the residuals of his umbilical hernia to allow for the Board's adjudication of the claim for a higher rating for this disability.  The examiners provided sufficient detail and supported their conclusions with analyses fully supported by review of the evidence presented.  Further, the evidence considered was sufficient and encompassed the evidence of record.  There is no indication that the Veterans disability has increased in severity since the most recent January 2013 examination.  The Board concludes that no further examination is required.  Given that the January 2013 examination is adequate, the Board finds that the agency of original jurisdiction has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West,13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases of functional impairment, evaluations are to be based upon lack of usefulness, and medical examiners must furnish, in addition to etiological, anatomical, pathological, laboratory and prognostic data required for ordinary medical classification, a full description of the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10.

The Veteran is currently rated under 38 C.F.R. § 4.114, Diagnostic Code 7338.   Under Diagnostic Code 7338, a noncompensable rating is warranted for a hernia that is not operated but remedial.  A noncompensable rating is also warranted for small, reducible hernia, or hernia without true protrusion.  A 10 percent rating is warranted for a hernia that is postoperative recurrent, readily reducible and well supported by truss or belt.

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In a January 1994 rating decision, the RO granted service connection for this disability and assigned a noncompensable rating effective from January 1993.  The Veteran filed the claim for an increased rating currently on appeal in November 2003.

In April 2005, the Veteran underwent a VA examination to assess the severity of his service-connected disability.  The examiner noted that the Veteran underwent an umbilical hernia repair in approximately 1995.  The Veteran denied a recurrence of the hernia, but reported that the muscles in his abdomen did not work following the surgery.  Specifically, he stated that he was unable to do sit ups, had to roll onto his side to get up, and was unable to strain or push when having a bowel movement.  On the physical examination, there was no evidence of a recurrence of the hernia or evidence of bulging.    

In statements submitted in support of his claim, the Veteran asserted that the residuals of his umbilical hernia repair warrant a 10 percent disability rating.  He claimed that he has worn an abdominal support since his surgery, and that even with the use of the support, he was still unable to participate in any form of physical activity.  The Veteran also stated that following his surgery, he developed a large, uncomfortable bulge above his surgical incision.  He reported that the bulge was later identified as a diastasis, and he asserted that this manifestation warrants a compensable disability rating.

A June 2006 treatment record shows the presence of an abdominal diastasis recti.  The examiner provided a diagnosis of possible diastasis recti versus ventral hernia, and noted that the Veteran would be referred for a surgical evaluation if herniation occurred.  An associated computed tomography (CT) scan of the abdomen revealed a diastasis of the rectus abdominis muscles, with no evidence of a hernia.  

VA physical examinations completed in September 2007 and April 2008 collectively revealed that the Veteran's abdomen was nontender, nondistended, and without masses.

A December 2010 CT scan of the abdomen revealed a diastasis of the rectus abdominis muscles, but no evidence of a ventral abdominal wall hernia.  

The Veteran underwent an additional VA examination in January 2011.  He denied a recurrence of his umbilical hernia.  He stated that, on his own, he wore a truss when he had to lift objects weighing over twenty pounds.  On the physical examination of the abdomen, bowel sounds were normal in all four quadrants.  There was no rebound guarding or masses.  The examiner observed a healed, C-shaped surgical scar from the repair of the Veteran's umbilical hernia.  The examiner provided a diagnosis of umbilical hernia, post-operative with no recurrence.

At a January 2013 VA examination, the Veteran reported experiencing a ventral hernia following the surgical repair of his umbilical hernia.  He stated that the ventral hernia did not result in any symptoms, other than a bulge.  The physical examination did not reveal evidence of a hernia.  On the associated CT scan of the abdomen, the examiner acknowledged the Veteran's report of developing a bulge following his umbilical hernia repair, which the examiner believed was only a diastasis recti.  The examiner described the bulge as asymptomatic and occurring between the rectus abdominal muscles.  The CT scan revealed some residual thinning of the midabdominal wall, without residual or evidence of ventral hernia.  Based on the examination findings, the examiner determined that there was no evidence of a ventral hernia, an umbilical hernia, or any other hernia seen on the examination.  The examiner concluded that there was no indication for use of a supporting belt and that the Veteran's disability did not impact his ability to work.

Based on the foregoing evidence, the Board finds that a compensable rating is not warranted for the residuals of an umbilical hernia disability.  As noted above, a 10 percent evaluation is warranted for a postoperative recurrent, readily reducible hernia that is well supported by a truss or belt.  In this case, the medical evidence does not show a recurrence of his umbilical hernia.  Indeed, the January 2013 VA examination did not show the presence of any type of abdominal hernia.  Although the medical evidence does show that the Veteran experienced abdominal diastasis recti or a bulge following his hernia surgery, there is no corroborating evidence that this has resulted in any symptoms or functional impairment.  The January 2013 examiner determined that the Veteran's diastasis recti was asymptomatic.  The Board recognizes the Veteran's report that, on his own accord, he uses an abdominal supportive device.  However, there is no medical evidence indicating that he requires the use of a truss or belt due to his service-connected disability.  Moreover, the January 2013 examiner stated that a supporting belt is not required.  Thus, a compensable rating is not warranted under Diagnostic Code 7338.

In reaching this determination, the Board has considered the Veteran's lay statements as to the nature and severity of the residuals of his repaired umbilical hernia and the impact of this disability on his ability to perform physical activities.  While the Veteran is competent to report his symptoms, the Board does not find his statements to be as probative as the objective medical evidence prepared by skilled professionals. 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered the doctrine of reasonable doubt in reaching this determination; however, as the preponderance of the evidence is against the assignment of a compensable rating, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the Veteran's claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the evidence fails to show that there are any significant symptoms or functional impairment associated with the disability.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.



ORDER

A compensable rating for residuals of an umbilical hernia (other than a surgical scar) is denied.


REMAND

Regrettably, additional development is needed prior to the adjudication of the Veteran's remaining claims.

GERD 

In November 2012, the Board remanded the claim for service connection for GERD for a medical opinion that addressed whether the Veteran's diagnosed GERD is etiologically related to the pain medication used to treat his service-connected disabilities.  The Board determined that a January 2011 opinion in this regard was not supported by adequate reasons and bases and did not address the lay statements and articles of record discussing a possible relationship between NSAIDs and GERD.  Thus, the Board directed that an additional medical opinion be obtained to remedy these deficiencies.  

In January 2013, the Veteran underwent an examination and additional medical opinion was obtained regarding the etiology of his GERD.  However, the January 2013 examiner essentially provided an opinion identical to that which was previously provided in January 2011, an opinion which the Board found to be inadequate.  The January 2013 examiner opined that the Veteran's GERD was not related to the pain medications taken for his service-connected disabilities.  As the rationale for this opinion, the examiner stated that the primary event in the pathogenesis of GERD is the movement of gastric juice from the stomach into the esophagus.  Similar to the January 2011 examiner, the January 2013 examiner identified the potential mechanisms for gastroesophageal junction incompetence as transient lower esophageal sphincter relaxation, hypotensive lower esophageal sphincter, or anatomic disruption of the gastroesophageal junction often associated with hiatal hernia.  These comments still do not provide an adequate medical rationale to support the opinion against the claim or address the evidence indicating a possible relationship between pain medications and GERD.  Thus, the January  2013 opinion is inadequate and an additional medical opinion must be obtained to remedy this deficiency.

Given that the January 2013 opinion does not comply with the November 2012 Remand directives, the RO or the Appeals Management Center (AMC) must obtain an additional medical opinion, supported by adequate medical rationale, that addresses whether the Veteran's GERD is etiologically related to the pain medications used to treat his service-connected disabilities.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); see also, Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate).

The Board also notes that the Veteran submitted evidence in support of his claim in August 2013.  He has not waived his right to have this evidence initially considered by the agency of original jurisdiction.  Thus, the RO or the AMC must consider this evidence when readjudicating the claim for service connection and such must be reflected in any supplemental statement of the case issued in this matter.  

Separate Rating for a Surgical Scar 

Regarding this claim, the VA examination reports of record show that the Veteran has a residual scar due to the surgical repair of his service-connected umbilical hernia.  VA has not considered whether a separate rating should be assigned for any additional disability due to the residual scar from this surgery.  Although the Veteran has not explicitly complained of any symptomatology arising from his scar, whether a separate rating is warranted for the surgical scar on his abdomen is an issue that has been reasonable raised by the record.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  On remand, the RO should consider whether a separate rating should be assigned for any additional disability due to the Veteran's post-surgical repair of an umbilical hernia scar.

Higher Initial Rating for Left Ankle Disability

As for the Veteran's claim for an increased rating for his left ankle disability, the record reflects that the RO granted service connection for this disability in a July 2013 rating decision.  A noncompensable rating was assigned for the disability effective November 2003.  In August 2013, the Veteran submitted a notice of disagreement (NOD) with respect to the initial disability rating assigned for the left ankle disability.  The Veteran has not been issued a statement of the case (SOC) for this issue.  Under the circumstances the Board has no discretion and must remand this matter for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  Issue a statement of the case to the Veteran and his representative concerning the claim for a higher initial disability rating for the service-connected left ankle disability and inform the Veteran of the requirements to perfect an appeal with respect to this new issue.  If the Veteran perfects an appeal, complete all indicated development before certifying the issue for appellate consideration.  

2.  Undertake appropriate development to obtain any outstanding VA records and private medical records relevant to the other issues on appeal. 

3.  Thereafter, the claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be provided to and reviewed by the examiner who conducted the January 2013 esophageal conditions examination.  Following a review of this evidence, the examiner is asked to provide an addendum opinion that includes a detailed rationale and basis to support her January 2013 opinion that the Veteran's GERD is not related to the pain medications taken for his service-connected disabilities.  In providing the requested opinion, the examiner must discuss and consider the lay statements and articles of record regarding NSAIDs and GERD.  The examiner is free to amend her opinion regarding this matter if so warranted.  

If the January 2013 examiner is unavailable, the claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be provided to and reviewed by another physician with appropriate expertise who should be requested to provide an opinion as to whether there is a 50 percent or better probability that the Veteran's GERD was caused or permanently worsened by the pain medications taken for his service-connected disabilities.  In providing the requested opinion, the examiner must discuss and consider the evidence of record regarding NSAIDs and GERD, as well as any conflicting evidence or medical opinions of record.  The examiner must provide the supporting rationale for any opinion provided.  

If any requested opinion cannot be provided, the examiner should explain why.  If an opinion cannot be made without resort to speculation, an explanation as to why this is so must be provided and the examiner must note what, if any, additional evidence would permit such an opinion to be made.

The Veteran needed not be re-examined unless the person providing the requested opinion determines that an additional examination is needed.

4.  Undertake any other indicated development.  

5.  Then, the RO or the AMC should readjudicate the claim for service connection for GERD and the claim for a separate disability rating for the umbilical hernia surgical scar.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


